PER CURIAM.
A jury convicted defendant of second degree burglary, § 569.170, RSMo 1994, and felony stealing, § 570.030, RSMo 1994. The trial court sentenced him as a prior and persistent offender under § 558.016, RSMO 1994, and as a persistent offender under § 558.019, RSMo 1994, to twenty years and five years consecutively.
On appeal, defendant raises one plain error point. He contends the trial court erred in permitting certain hearsay evidence.
Plain error may be considered when this court finds that manifest injustice or a miscarriage of justice would result if the error were not considered. Rule 30.20. We decline defendant’s request to consider plain error. The evidence of defendant’s guilt is strong. Further, defendant acknowledged *454the offenses by showing the officers where to find many of the stolen items.
No jurisprudential purpose would be served by a written opinion. The trial court’s judgment is affirmed pursuant to Rule 30.26(b).